DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an extractor tube assembly (and associated dispensing system), classified in B67D 1/0878.
II. Claim 16, drawn to an extractor tube assembly set, classified in B67D 1/0832.
III. Claims 17-24, drawn to a keg gasket (and associated identification system and method), classified in B67D 1/0845.

The inventions are independent or distinct, each from the other because:
Each of inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different designs or modes of operations, and do not overlap in scope.  
By way of example, invention I (i.e., claim 1) requires that “the gasket is adapted to be released from the insert when a pressure inside the beverage container exceeds a predetermined level so that fluid communication between an interior of the beverage container and the surroundings is provided, whereby pressure is released from the beverage container”, and further requires the identification feature of the gasket indicate if a pressure release function “has been partly or fully initiated”. These limitations are not required by inventions II (i.e., claim 
Similarly, invention II (i.e. claim 16) requires the identification feature to be a different color than the upper face of the gasket, the color being associated with a time that the extractor tube assembly is incorporated into the pressurized beverage container. These limitations are not required by inventions I (i.e., claim 1) or III (i.e. claim 17), so those inventions may differ in design, function, or mode of operation (e.g., if the identification feature is used to indicate something other than the time the extractor tube is associated with the beverage container, such as the contents of the container, etc.)
Finally, invention III (i.e., claim 17) is directed to a keg gasket and does not require the particular details of the extractor tubes of inventions I & II (e.g., does not necessarily require combination with an extractor tube having both a gas valve and a beverage valve; could technically be used in other keg connection applications as claimed, etc.). Additionally, invention III as claimed requires “a colored marking with a defined geometrical shape…applied to an upper side of [a] plate region” wherein the geometrical shape is an at least partially encircling ring, limitations which are not required by inventions I (i.e., claim 1) or II (i.e. claim 16).
The examiner notes that these are merely examples of the potential differences in form, function, or mode of operation of inventions I-III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753